Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 1 of 19 Page ID #:324




  1   SEVAG DEMIRJIAN (SBN 243656)
  2
      sevag@foundationlaw.com
      FOUNDATION LAW GROUP LLP
  3   4605 Lankershim Blvd. Suite 650
      North Hollywood, CA 91602
  4   Telephone: 310-870-3977
      Attorneys for Plaintiff and Counter-Defendant
  5   Brutus & Barnaby LLC
  6
      JOSH EICHENSTEIN (SBN 299392)
  7   joshua@eichiplaw.com
  8   EICHENSTEIN LAW FIRM P.C.
      5042 Wilshire Blvd. #462
  9   Los Angeles, CA 90036
 10   Telephone: 310-237-5676
      Co-counsel for Plaintiff and Counter-Defendant
 11   Brutus & Barnaby, LLC
 12   Defendant’s counsel listed on signature page
 13

 14                       UNITED STATES DISTRICT COURT
 15                       CENTRAL DISTRICT OF CALIFORNIA
 16   BRUTUS & BARNABY, LLC, a           Case No.: 2:20-cv-09094-SB-MRW
      Florida limited liability company,
 17
                                         STIPULATED PROTECTIVE ORDER
                          Plaintiff,
 18
             v.
 19
      BRUTUS BROTH, INC., a Delaware
 20   corporation, and DOES 1-10, inclusive,
 21
                  Defendant.
 22
      BRUTUS BROTH, INC., a Delaware
 23   corporation
 24
                       Counter- Plaintiff,
 25         v.
 26   BRUTUS & BARNABY, LLC, a
 27
      Florida limited liability company,
                        Counter-Defendant
 28
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 2 of 19 Page ID #:325




  1   1.    INTRODUCTION
  2         1.1     PURPOSES AND LIMITATIONS
  3         Discovery in this action is likely to involve production of confidential,
  4   proprietary, or private information for which special protection from public disclosure
  5   and from use for any purpose other than prosecuting this litigation may be warranted.
  6   Accordingly, the parties hereby stipulate to and petition the Court to enter the
  7   following Stipulated Protective Order. The parties acknowledge that this Order does
  8   not confer blanket protections on all disclosures or responses to discovery and that
  9   the protection it affords from public disclosure and use extends only to the limited
 10   information or items that are entitled to confidential treatment under the applicable
 11   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 12   that this Stipulated Protective Order does not entitle them to file confidential
 13   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 14   followed and the standards that will be applied when a party seeks permission from
 15   the court to file material under seal.
 16         1.2    GOOD CAUSE STATEMENT
 17         This action is likely to involve trade secrets, vendor information, customer and
 18   pricing lists and other valuable research, development, commercial, financial,
 19   technical and/or proprietary information for which special protection from public
 20   disclosure and from use for any purpose other than prosecution of this action is
 21   warranted. Such confidential and proprietary materials and information consist of,
 22   among other things, confidential business or financial information, information
 23   regarding confidential business          practices,   or other confidential research,
 24   development, or commercial information (including information implicating privacy
 25   rights of third parties), information otherwise generally unavailable to the public, or
 26   which may be privileged or otherwise protected from disclosure under state or federal
 27   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
 28   flow of information, to facilitate the prompt resolution of disputes over confidentiality
                                                   2
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 3 of 19 Page ID #:326




  1   of discovery materials, to adequately protect information the parties are entitled to
  2   keep confidential, to ensure that the parties are permitted reasonably necessary uses
  3   of such material in preparation for and in the conduct of trial, to address their handling
  4   at the end of the litigation, and serve the ends of justice, a protective order for such
  5   information is justified in this matter. It is the intent of the parties that information
  6   will not be designated as confidential for tactical reasons and that nothing be so
  7   designated without a good faith belief that it has been maintained in a confidential,
  8   non-public manner, and there is good cause why it should not be part of the public
  9   record of this case.
 10

 11   2.    DEFINITIONS
 12         2.1       Action: This federal lawsuit in the Central District of California,
 13   entitled Brutus and Barnaby LLC v. Brutus Broth, Inc. et al, Case No. 2:20-cv-09094-
 14   SB-MRW.
 15         2.2    Challenging Party: a Party or Non-Party that challenges the
 16   designation of information or items under this Order.
 17         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 18   how it is generated, stored or maintained) or tangible things that qualify for
 19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 20   the Good Cause Statement.
 21                2.3.1 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 22         Information or Items: Information or items that is/are extremely confidential
 23         and/or sensitive, disclosure of which to any other Party or Non-Party, other than
 24         Outside Counsel of Record, would create a substantial risk of serious harm that
 25         could not be avoided by less restrictive means. The Parties agree that the
 26         following information, if not previously disclosed publicly, shall be presumed
 27         to merit the “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 28         designation:
                                                  3
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 4 of 19 Page ID #:327




  1                x trade secrets,
  2                x vendor or supplier identification and related information,
  3                x manufacturing and wholesale pricing information,
  4                x financial data related to sales, profits, expenses,
  5                x sales or marketing forecasts or plans,
  6                x business plans,
  7                x customer lists,
  8                x sales or marketing strategy,
  9                x product development information,
 10                x engineering documents,
 11                x testing documents, and
 12                x other non-public information of similar competitive and business
 13                   sensitivity.
 14          2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
 15   their support staff).
 16          2.5      Designating Party: a Party or Non-Party that designates information or
 17   items that it produces in disclosures or in responses to discovery as
 18   “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 19   ONLY”.
 20          2.6      Disclosure or Discovery Material: all items or information, regardless
 21   of the medium or manner in which it is generated, stored, or maintained (including,
 22   among other things, testimony, transcripts, and tangible things), that are produced or
 23   generated in disclosures or responses to discovery in this matter.
 24          2.7      Expert: a person with specialized knowledge or experience in a matter
 25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 26   an expert witness or as a consultant in this Action.
 27

 28
                                                    4
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 5 of 19 Page ID #:328




  1         2.8    House Counsel: attorneys who are employees of a party to this Action.
  2   House Counsel does not include Outside Counsel of Record or any other outside
  3   counsel.
  4         2.9    Non-Party: any natural person, partnership, corporation, association, or
  5   other legal entity not named as a Party to this action.
  6         2.10 Outside Counsel of Record: attorneys who are not employees of a
  7   party to this Action but are retained to represent or advise a party to this Action and
  8   have appeared in this Action on behalf of that party or are affiliated with a law firm
  9   which has appeared on behalf of that party, and includes support staff.
 10         2.11 Party: any party to this Action, including all of its officers, directors,
 11   employees, consultants, retained experts, and Outside Counsel of Record (and their
 12   support staffs).
 13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 14   Discovery Material in this Action.
 15         2.13 Professional Vendors: persons or entities that provide litigation
 16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 18   and their employees and subcontractors.
 19         2.14 Protected Material: any Disclosure or Discovery Material that is
 20   designated as “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL –
 21   ATTORNEYS’ EYES ONLY.”
 22         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 23   Material from a Producing Party.
 24   3.    SCOPE
 25         The protections conferred by this Stipulation and Order cover not only
 26   Protected Material (as defined above), but also (1) any information copied or extracted
 27   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 28
                                                 5
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 6 of 19 Page ID #:329




  1   Protected Material; and (3) any testimony, conversations, or presentations by Parties
  2   or their Counsel that might reveal Protected Material.
  3         Any use of Protected Material at trial will be governed by the orders of the trial
  4   judge. This Order does not govern the use of Protected Material at trial.
  5

  6   4.    DURATION
  7         Even after final disposition of this litigation, the confidentiality obligations
  8   imposed by this Order will remain in effect until a Designating Party agrees otherwise
  9   in writing or a court order otherwise directs. Final disposition will be deemed to be
 10   the later of (1) dismissal of all claims and defenses in this Action, with or without
 11   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 12   appeals, rehearings, remands, trials, or reviews of this Action, including the time
 13   limits for filing any motions or applications for extension of time pursuant to
 14   applicable law.
 15

 16   5.    DESIGNATING PROTECTED MATERIAL
 17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 18   Each Party or Non-Party that designates information or items for protection under
 19   this Order must take care to limit any such designation to specific material that
 20   qualifies under the appropriate standards. The Designating Party must designate for
 21   protection only those parts of material, documents, items, or oral or written
 22   communications that qualify so that other portions of the material, documents,
 23   items, or communications for which protection is not warranted are not swept
 24   unjustifiably within the ambit of this Order.
 25         Mass, indiscriminate, or routinized designations are prohibited. Designations
 26   that are shown to be clearly unjustified or that have been made for an improper
 27   purpose (e.g., to unnecessarily encumber the case development process or to impose
 28
                                                 6
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 7 of 19 Page ID #:330




  1   unnecessary expenses and burdens on other parties) may expose the Designating
  2   Party to sanctions.
  3         If it comes to a Designating Party’s attention that information or items that it
  4   designated for protection do not qualify for protection, that Designating Party must
  5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  6         5.2    Manner and Timing of Designations. Except as otherwise provided in
  7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  9   under this Order must be clearly so designated before the material is disclosed or
 10   produced.
 11         Designation in conformity with this Order requires:
 12         (a) for information in documentary form (e.g., paper or electronic documents,
 13   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 14   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” and/or
 15   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (hereinafter
 16   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 17   portion or portions of the material on a page qualifies for protection, the Producing
 18   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 19   markings in the margins).
 20         A Party or Non-Party that makes original documents available for inspection
 21   need not designate them for protection until after the inspecting Party has indicated
 22   which documents it would like copied and produced. During the inspection and before
 23   the designation, all of the material made available for inspection will be deemed
 24   “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 25   ONLY.” After the inspecting Party has identified the documents it wants copied and
 26   produced, the Producing Party must determine which documents, or portions thereof,
 27   qualify for protection under this Order. Then, before producing the specified
 28   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each
                                                  7
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 8 of 19 Page ID #:331




  1   page that contains Protected Material. If only a portion or portions of the material on
  2   a page qualifies for protection, the Producing Party also must clearly identify the
  3   protected portion(s) (e.g., by making appropriate markings in the margins).
  4             (b) for testimony given in depositions, that the Designating Party identify the
  5   Disclosure or Discovery Material that is “CONFIDENTIAL” or “HIGHLY
  6   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (i) on the record, before the
  7   close of the deposition or (ii) within 30 days following the conclusion of the
  8   deposition.
  9             (c) for information produced in some form other than documentary and for any
 10   other tangible items, that the Producing Party affix in a prominent place on the exterior
 11   of the container or containers in which the information is stored the legend
 12   “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 13   ONLY.”          If only a portion or portions of the information warrants protection, the
 14   Producing Party, to the extent practicable, will identify the protected portion(s).
 15             5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 16   failure to designate qualified information or items does not, standing alone, waive the
 17   Designating Party’s right to secure protection under this Order for such material.
 18   Upon timely correction of a designation, the Receiving Party must make reasonable
 19   efforts to assure that the material is treated in accordance with the provisions of this
 20   Order.
 21

 22   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 23             6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 24   designation of confidentiality at any time that is consistent with the Court’s
 25   Scheduling Order.
 26             6.2    Meet and Confer. The Challenging Party will initiate the dispute
 27   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 28   et seq.
                                                    8
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 9 of 19 Page ID #:332




  1         6.3      The burden of persuasion in any such challenge proceeding will be on
  2   the Designating Party. Frivolous challenges, and those made for an improper
  3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  4   parties) may expose the Challenging Party to sanctions. Unless the Designating
  5   Party has waived or withdrawn the confidentiality designation, all parties will
  6   continue to afford the material in question the level of protection to which it is
  7   entitled under the Producing Party’s designation until the Court rules on the
  8   challenge.
  9

 10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 11         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 12   disclosed or produced by another Party or by a Non-Party in connection with this
 13   Action only for prosecuting, defending, or attempting to settle this Action. Such
 14   Protected Material may be disclosed only to the categories of persons and under the
 15   conditions described in this Order. When the Action has been terminated, a Receiving
 16   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 17         Protected Material must be stored and maintained by a Receiving Party at a
 18   location and in a secure manner that ensures that access is limited to the persons
 19   authorized under this Order.
 20         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 21   otherwise ordered by the court or permitted in writing by the Designating Party, a
 22   Receiving      Party   may     disclose   any   information     or   item    designated
 23   “CONFIDENTIAL” only to:
 24               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 25   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 26   to disclose the information for this Action;
 27               (b) the officers, directors, and employees (including House Counsel) of the
 28   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                  9
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 10 of 19 Page ID #:333




  1             (c) Experts (as defined in this Order) of the Receiving Party to whom
  2    disclosure is reasonably necessary for this Action and who have signed the
  3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4             (d) the Court and its personnel;
  5             (e) court reporters and their staff;
  6             (f) professional jury or trial consultants, mock jurors, and Professional
  7    Vendors to whom disclosure is reasonably necessary for this Action and who have
  8    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9             (g) the author or recipient of a document containing the information or a
 10    custodian or other person who otherwise possessed or knew the information;
 11             (h) during their depositions, witnesses and attorneys for witnesses in the
 12    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 13    requests that the witness sign, and the witness does sign, the form attached as Exhibit
 14    A hereto; and (2) the witness will not be permitted to keep any Protected Material,
 15    unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 16    transcribed deposition testimony or exhibits to depositions that reveal Protected
 17    Material may be separately bound by the court reporter and may not be disclosed to
 18    anyone except as permitted under this Stipulated Protective Order;
 19             (i) any mediator or settlement officer, and their supporting personnel,
 20    mutually agreed upon by any of the parties engaged in settlement discussions; and
 21             (j) any insurer to whom disclosure is reasonably necessary, who has signed
 22          the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 23    7.3   Disclosure of "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY"
 24    Information or Items. Unless otherwise ordered by the court or permitted in writing
 25    by the Designating Party, a Receiving Party may disclose any information or item
 26    designated “HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY” only to:
 27          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 28    employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                 10
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 11 of 19 Page ID #:334




  1    disclose the information for this Action;
  2          (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
  3    is reasonably necessary for this Action and who have signed the “Acknowledgment
  4    and Agreement to Be Bound” (Exhibit A);
  5          (c) the court and its personnel;
  6          (d) court reporters and their staff;
  7          (e) professional jury or trial consultants, mock jurors, and Professional Vendors
  8    to whom disclosure is reasonably necessary for this Action and who have signed the
  9    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 10          (f) the author or recipient of a document containing the information or a
 11    custodian or other person who otherwise possessed or knew the information;
 12          (g) during their depositions, Non-Party witnesses, and attorneys for Non-Party
 13    witnesses, in the Action to whom disclosure is reasonably necessary provided: (1) the
 14    deposing party requests that the witness sign, and the witness does sign, the form
 15    attached as Exhibit A hereto; and (2) the witness is not be permitted to keep any
 16    Protected Material, unless otherwise agreed by the Designating Party or ordered by
 17    the court. Pages of transcribed deposition testimony or exhibits to depositions that
 18    reveal Protected Material may be separately bound by the court reporter and may not
 19    be disclosed to anyone except as permitted under this Stipulated Protective Order;
 20          (h) any mediator or settlement officer, and their supporting personnel, mutually
 21    agreed upon by any the Parties if engaged in settlement discussions; and
 22          (i) any insurer to whom disclosure is reasonably necessary, who has signed the
 23    “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 24    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 25    OTHER LITIGATION
 26          If a Party is served with a subpoena or a court order issued in other litigation
 27    that compels disclosure of any information or items designated in this Action as
 28
                                                    11
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 12 of 19 Page ID #:335




  1    “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  2    ONLY” that Party must:
  3              (a) promptly notify in writing the Designating Party. Such notification will
  4    include a copy of the subpoena or court order;
  5              (b) promptly notify in writing the party who caused the subpoena or order
  6    to issue in the other litigation that some or all of the material covered by the subpoena
  7    or order is subject to this Protective Order. Such notification will include a copy of
  8    this Stipulated Protective Order; and
  9              (c) cooperate with respect to all reasonable procedures sought to be pursued
 10    by the Designating Party whose Protected Material may be affected.
 11          If the Designating Party timely seeks a protective order, the Party served with
 12    the subpoena or court order will not produce any information designated in this action
 13    as “CONFIDENTIAL” ” and/or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 14    EYES ONLY” before a determination by the court from which the subpoena or order
 15    issued, unless the Party has obtained the Designating Party’s permission.            The
 16    Designating Party will bear the burden and expense of seeking protection in that court
 17    of its confidential material and nothing in these provisions should be construed as
 18    authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 19    directive from another court.
 20

 21    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 22    PRODUCED IN THIS LITIGATION
 23              (a) The terms of this Order are applicable to information produced by a
 24    Non-Party in this Action and designated as “CONFIDENTIAL” ” and/or “HIGHLY
 25    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
 26    Non-Parties in connection with this litigation is protected by the remedies and relief
 27    provided by this Order.      Nothing in these provisions should be construed as
 28    prohibiting a Non-Party from seeking additional protections.
                                                  12
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 13 of 19 Page ID #:336




  1              (b) In the event that a Party is required, by a valid discovery request, to
  2    produce a Non-Party’s confidential information in its possession, and the Party is
  3    subject to an agreement with the Non-Party not to produce the Non-Party’s
  4    confidential information, then the Party will:
  5                 (1) promptly notify in writing the Requesting Party and the Non-Party
  6    that some or all of the information requested is subject to a confidentiality agreement
  7    with a Non-Party;
  8                 (2) promptly provide the Non-Party with a copy of the Stipulated
  9    Protective Order in this Action, the relevant discovery request(s), and a reasonably
 10    specific description of the information requested; and
 11                 (3) make the information requested available for inspection by the Non-
 12    Party, if requested.
 13              (c) If the Non-Party fails to seek a protective order from this court within
 14    14 days of receiving the notice and accompanying information, the Receiving Party
 15    may produce the Non-Party’s confidential information responsive to the discovery
 16    request. If the Non-Party timely seeks a protective order, the Receiving Party will not
 17    produce any information in its possession or control that is subject to the
 18    confidentiality agreement with the Non-Party before a determination by the court.
 19    Absent a court order to the contrary, the Non-Party will bear the burden and expense
 20    of seeking protection in this court of its Protected Material.
 21

 22    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 23          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 24    Protected Material to any person or in any circumstance not authorized under this
 25    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 26    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 27    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 28    persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                  13
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 14 of 19 Page ID #:337




  1    and (d) request such person or persons to execute the “Acknowledgment and
  2    Agreement to Be Bound” that is attached hereto as Exhibit A.
  3

  4    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  5    PROTECTED MATERIAL
  6          When a Producing Party gives notice to Receiving Parties that certain
  7    inadvertently produced material is subject to a claim of privilege or other protection,
  8    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  9    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 10    may be established in an e-discovery order that provides for production without prior
 11    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 12    parties reach an agreement on the effect of disclosure of a communication or
 13    information covered by the attorney-client privilege or work product protection, the
 14    parties may incorporate their agreement in the stipulated protective order submitted
 15    to the court.
 16

 17    12.   MISCELLANEOUS
 18          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 19    person to seek its modification by the Court in the future.
 20          12.2 Right to Assert Other Objections. By stipulating to the entry of this
 21    Protective Order no Party waives any right it otherwise would have to object to
 22    disclosing or producing any information or item on any ground not addressed in this
 23    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 24    ground to use in evidence of any of the material covered by this Protective Order.
 25          12.3 Filing Protected Material. A Party that seeks to file under seal any
 26    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 27    only be filed under seal pursuant to a court order authorizing the sealing of the specific
 28    Protected Material at issue. If a Party's request to file Protected Material under seal
                                                  14
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 15 of 19 Page ID #:338




  1    is denied by the court, then the Receiving Party may file the information in the public
  2    record unless otherwise instructed by the court.
  3

  4    13.   FINAL DISPOSITION
  5          After the final disposition of this Action, as defined in Section 4 above
  6    (DURATION), within 60 days of a written request by the Designating Party, each
  7    Receiving Party must return all Protected Material to the Producing Party or destroy
  8    such material. As used in this subdivision, “all Protected Material” includes all
  9    copies, abstracts, compilations, summaries, and any other format reproducing or
 10    capturing any of the Protected Material. Whether the Protected Material is returned
 11    or destroyed, the Receiving Party must submit a written certification to the Producing
 12    Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 13    deadline that (1) identifies (by category, where appropriate) all the Protected Material
 14    that was returned or destroyed and (2) affirms that the Receiving Party has not
 15    retained any copies, abstracts, compilations, summaries or any other format
 16    reproducing or capturing any of the Protected Material. Notwithstanding this
 17    provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 18    papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 19    deposition and trial exhibits, expert reports, attorney work product, and consultant
 20    and expert work product, even if such materials contain Protected Material. Any such
 21    archival copies that contain or constitute Protected Material remain subject to this
 22    Protective Order as set forth in Section 4 above (DURATION).
 23

 24

 25

 26

 27

 28
                                                 15
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 16 of 19 Page ID #:339




  1    14.   Any willful violation of this Order may be punished by civil or criminal
  2    contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
  3    authorities, or other appropriate action at the discretion of the Court.
  4

  5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  6

  7                                            FOUNDATION LAW GROUP LLP
  8
       DATED: March 25, 2021____                   /s/ Sevag Demirjian
  9                                                SEVAG DEMIRJIAN
                                                   Attorneys for Plaintiff and Counter-
 10                                                Defendant BRUTUS & BARNABY LLC
 11
                                               EICHENSTEIN LAW FIRM P.C.
 12

 13
       DATED: March 25, 2021                       /s/ Josh Eichenstein
 14                                                JOSH EICHENSTEIN
                                                   Attorneys for Plaintiff and Counter-
 15                                                Defendant BRUTUS & BARNABY LLC
 16

 17                                            FRANKFURT KURNIT KLEIN + SELZ PC
 18    DATED: March 25, 2021                       /s/ Kimberly M. Maynard
                                                   Kimberly M. Maynard (admitted pro hac
 19                                                vice)
                                                   Benjamin G. Murray (admitted pro hac
 20                                                vice)
                                                   28 Liberty Street, 35th Floor
 21                                                New York, New York 10005
                                                   Telephone: (212)980-0120
 22                                                Facsimile: (212)593-9175
                                                   Email: kmaynard@fkks.com
 23                                                bmurray@fkks.com
 24                                                Jeremy S. Goldman (SBN 306943)
                                                   2029 Century Park East, Suite 2500N
 25                                                Los Angeles, California 90067
                                                   Telephone: (310)579-9600
 26                                                Facsimile: (310)579-9650
                                                   E-Mail: jgoldman@fkks.com
 27                                                Attorneys for Defendant and Counter-
                                                   Plaintiff BRUTUS BROTH, INC.
 28
                                                  16
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 17 of 19 Page ID #:340




  1
       Local Rule 5-4.3.4 Attestation:

  2          I hereby attest that all signatories listed on this filing, and on whose behalf it is
  3
       submitted, concur in this filing’s content and have authorized the filing.
  4

  5          /s/ Sevag Demirjian

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  17
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 18 of 19 Page ID #:341




  1    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  2

  3

  4           March 29, 2021
       DATED:_______________                __________________________________
                                            HON. MICHAEL R. WILNER
  5                                         United States Magistrate Judge
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            18
Case 2:20-cv-09094-SB-MRW Document 39 Filed 03/29/21 Page 19 of 19 Page ID #:342




  1                                            EXHIBIT A
  2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4             I, _____________________________ [full name], of _________________
  5    [full address], declare under penalty of perjury that I have read in its entirety and
  6    understand the Stipulated Protective Order that was issued by the United States
  7    District Court for the Central District of California on [date] in the case of Brutus
  8    and Barnaby LLC v. Brutus Broth, Inc. et al, Case No. 2:20-cv-09094-SB-MRW.
  9             I agree to comply with and to be bound by all the terms of this Stipulated
 10    Protective Order and I understand and acknowledge that failure to so comply could
 11    expose me to sanctions and punishment in the nature of contempt. I solemnly
 12    promise that I will not disclose in any manner any information or item that is subject
 13    to this Stipulated Protective Order to any person or entity except in strict compliance
 14    with the provisions of this Order.
 15             I further agree to submit to the jurisdiction of the United States District Court
 16    for the Central District of California for the purpose of enforcing the terms of this
 17    Stipulated Protective Order, even if such enforcement proceedings occur after
 18    termination of this action. I hereby appoint __________________________ [full
 19    name] of _______________________________________ [full address and
 20    telephone number] as my California agent for service of process in connection with
 21    this action or any proceedings related to enforcement of this Stipulated Protective
 22    Order.
 23    Date: ______________________________________
 24    City and State where signed: _________________________________
 25    Printed name: _______________________________
 26    Signature: __________________________________
 27

 28
                                                    19
